UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OLUYESI ADENIJI,

                                Plaintiff,
                                                                  19-CV-9884 (CM)
                    -against-
                                                                 CIVIL JUDGMENT
ONLINE TAXES, INC.,

                                Defendant.

         Pursuant to the order issued December 23, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff and note service on the docket. Plaintiff has consented to receive electronic service of

Court documents. (ECF 3.)

SO ORDERED.

Dated:     December 23, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
